DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/982,250 filed on June 24, 2022 cancelling rejected claims 2, 3, 5 and 25, the rejections of which were affirmed by the Patent Trial and Appeal Board (PTAB) and also cancelling rejected claims 9, 10, 12, 26 and 28-30. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11, 13-14 and 21-23 are still pending. Claims 1-10, 12, 15-20 and 24-30 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112(f) Interpretations
Applicant has not amended claims 11, 13-14 and 21-23 such that 112(f) is no longer invoked. Thus, claims 11, 13-14 and 21-23 remain interpreted under 112(f). Examiner notes that the PTAB did not comment on Examiner’s final position that the claims are properly interpreted under 112(f) (see pages 15-18 of the Final Rejection mailed July 28, 2020), and therefore the final position of Examiner remains that these claims are interpreted under 112(f).

Allowable Subject Matter
Claims 11, 13-14 and 21-23 are allowed.
With respect to claim 13, the following is an examiner’s statement of reasons for allowance: see the “Decision on Appeal” mailed April 27, 2022.
Claims 11, 14 and 21-23 depend from claim 13, and are therefore allowable for the same reasons as claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner notes that according to MPEP 1302: The application file generally will not be returned to the examiner after the entry of such comments made by applicant on the examiner’s statement of reasons for allowance. Therefore, the absence of an examiner’s response to applicant's comments does not mean that the examiner agrees with or acquiesces in the reasoning of such comments. See 37 CFR 1.104(e). While the examiner may review and comment upon such a submission, the examiner has no obligation to do so.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859